Citation Nr: 1032045	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a left arm disability.

3. Entitlement to service connection for bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1982 to September 1983 and from January 1986 to January 
1990 and had subsequent service in the Air Force Reserve until 
1996.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the San 
Diego, California Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran's claims file is now in the 
jurisdiction of the Los Angeles, California RO.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on her part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
	
      Hearing loss

Although the diagnosis on December 2005 VA examination was 
hearing within normal limits bilaterally, the Veteran's speech 
discrimination score (of 92 percent) shows that she has a right 
ear hearing loss disability by VA standards.  See 38 C.F.R. § 
3.385.  The Veteran's  military occupation specialty in service 
was Aerospace Propulsion Specialist (Jet Engines) and while the 
examiner opined that the Veteran's tinnitus was causally related 
to military noise trauma, she did not offer an opinion regarding 
the etiology of the Veteran's hearing loss (nor did she find any 
hearing loss).  As the evidence of record shows that the Veteran 
has a right ear hearing loss disability that may be associated 
with her exposure to noise trauma in-service, the low threshold 
standard of McLendon is met; a VA nexus examination is necessary.  

	Left arm

The evidence of record indicates that the Veteran was involved in 
a motor vehicle accident on August 23, 1992 while returning from 
a period of inactive duty for training (INACDUTRA).  A March 2006 
rating decision granted service connection for disabilities 
(cervical and thoracic spine and right shoulder) resulting from 
the August 1992 motor vehicle accident (determined to have 
occurred in the line of duty).  

An August 1992 treatment report notes that the Veteran sustained 
an injury to her left arm in her motor vehicle accident.  A 
February 1999 Air Force Reserve STR notes that the Veteran had a 
history of motor vehicle accident in 1992 with left elbow 
laceration and stitches, with an assessment of tenosynovitis 
secondary to scar tissue.  As the evidence of record shows that 
the Veteran has a current left arm disability that may be 
associated with her service, the low threshold standard of 
McLendon is met; a VA nexus examination is necessary.     

	Bilateral knees

The Veteran further alleges that she sustained bilateral knee 
disabilities as a result of the accident.  On November 2004 VA 
examination, the diagnosis was mild patellofemoral chondromalacia 
of the bilateral knees.  A January 2005 letter from D.S.T., D.C. 
indicates that he treated the Veteran for trauma to her knees as 
a result of injuries sustained in her accident.  An April 2008 
letter from W.E.W., M.D. notes that the Veteran complained of 
ongoing pain in her knees; the diagnosis was patellar 
tendonitis/bursitis bilaterally secondary to a motor vehicle 
accident, i.e. hitting the knees on the dash.  As the evidence of 
record shows that the Veteran has a current bilateral knee 
disability that may be associated with her service, the low 
threshold standard of McLendon is met; a VA nexus examination is 
necessary.     

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for an 
audiological evaluation of the 
Veteran (with audiometric studies) 
to confirm whether she has a 
hearing loss disability by VA 
standards and to determine the 
likely etiology of such disability, 
and in particular whether any such 
disability is at least as likely as 
not (a 50 percent or greater 
probability) related to her service 
(and specifically to her noise 
exposure therein).  The examiner 
must explain the rationale for all 
opinions. 

2.	The RO should arrange for an 
examination of the Veteran to 
determine the nature and likely 
etiology of any left arm 
disability.  The Veteran's claims 
file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies 
or tests should be performed.  
Based on review of the record and 
examination of the Veteran the 
examiner should identify (by 
medical diagnosis) the Veteran's 
current left arm disability(ies) 
and opine whether such are at least 
as likely as not (a 50 percent or 
greater probability) related to her 
service (and specifically to the 
motor vehicle accident therein).  
The examiner must explain the 
rationale for the opinion. 

3.	The RO should arrange for an 
orthopedic examination of the 
Veteran to determine the nature and 
likely etiology of her bilateral 
knee disabilities.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of 
the record and examination of the 
Veteran the examiner should 
identify (by medical diagnosis) the 
Veteran's current bilateral knee 
disabilities and opine whether such 
disabilities are at least as likely 
as not (a 50 percent or greater 
probability) related to her service 
(and specifically to the motor 
vehicle accident therein).  The 
examiner must explain the rationale 
for the opinion.

4.	The RO should then re-adjudicate 
the claims.  If any remains denied, 
the RO should issue an appropriate 
supplemental statement of the case 
and afford the Veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
